233 S.W.3d 796 (2007)
Sandy WILLIAMS, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 89213.
Missouri Court of Appeals, Eastern District, Division Four.
September 25, 2007.
Jessica M. Hathaway, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Sandy Williams appeals from the motion court's judgment denying his Rule 29.15[1] motion for postconviction relief. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings and conclusions are not clearly erroneous. Anderson v. State, 196 S.W.3d 28, 33 (Mo.banc 2006). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P. 2006, unless otherwise indicated.